Citation Nr: 0948656	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  00-03 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected right knee disability, currently evaluated 
20 percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected left knee disability, currently evaluated 
20 percent disabling.

3.  Entitlement to a total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1980 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on the appeal of rating decisions dated February 2004 
and April 2001 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa.

Procedural history

In a May 1983 Board decision, entitlement to service 
connection for a bilateral knee disability was granted  An 
initial evaluation of 10 percent was assigned in a June 1983 
RO decision.  In a July 1999 RO rating decision, 20 percent 
disability ratings were assigned for each knee.

In November 2000, the RO received the Veteran's claim of 
entitlement to an increased disability rating for his 
bilateral knee disabilities.  The April 2001 rating decision 
denied the Veteran's claim.  The Veteran disagreed with the 
April 2001 rating decision and perfected his appeal by filing 
a timely substantive appeal 
[VA Form 9] in May 2001.

The Veteran indicated in his May 2001 substantive appeal that 
he desired a personal hearing before the Board at the RO.  He 
subsequently withdrew that request and instead presented 
personal testimony before an RO hearing officer in June 2001.  
A transcript of that hearing has been associated with the 
Veteran's VA claims folder. 

The issues of entitlement to increased ratings for the 
bilateral knee disabilities were previously denied by the 
Board in December 2003.  The Veteran appealed the Board's 
December 2003 decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In an April 2005 Order, 
based upon a Joint Motion for Remand, the Court vacated the 
Board's December 2003 decision and remanded the case for 
readjudication consistent with the Joint Motion.

In March 2002, the RO received the Veteran's claim of 
entitlement to TDIU.  The February 2004 rating decision 
denied the Veteran's claim.  The Veteran disagreed with the 
denial and perfected his appeal with the timely submission of 
his substantive appeal in June 2004.

All three issues were before the Board in February 2006.  At 
that time, the issues were remanded to the Agency of Original 
Jurisdiction (AOJ) for additional development.  

In an August 2007 decision, the Board denied the Veteran's 
claims of entitlement to increased disability ratings for his 
service-connected bilateral knee disabilities and entitlement 
to TDIU.  The Veteran appealed that decision to the Court.  
In January 2009, counsel for the Veteran and the Secretary of 
VA filed a Joint Motion for Remand.  An Order of the Court 
dated January 29, 2009 granted the motion, vacated the 
Board's August 2007 decision, and remanded the case to the 
Board.

Pursuant to the Court's remand, in an October 2009 letter, 
the Board provided the Veteran and his attorney the 
opportunity to submit additional evidence and argument in 
support of the appeal.  In response to the Board's letter, 
the Veteran's attorney submitted additional argument, which 
has been associated with the Veteran's VA claims folder.  

The appeal is REMANDED to the AOJ.  VA will notify the 
Veteran if further action is required on his part.


REMAND

The Board's August 2007 decision denying the Veteran's claims 
of entitlement to increased disability ratings for service-
connected bilateral knee disabilities and TDIU was vacated 
and remanded by the Court.  The January 2009 Joint Motion for 
Remand, as adopted by the Court's January 29, 2009 Order, 
indicated that the Board erred in its determination that VA 
had satisfied its duty to assist the Veteran in the 
development of his claims.  

Specifically, the Joint Motion stated that the VA is required 
to attempt to obtain the Veteran's complete Social Security 
Administration (SSA) records.  The Joint Motion also 
indicated that the Board should consider whether an updated 
VA examination is required as to the bilateral knee 
disabilities and whether a social and industrial survey is 
required as to the Veteran's TDIU claim.

Accordingly, the Veteran's complete SSA records should be 
obtained for consideration in connection with the issues on 
appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
[VA's duty to assist includes obtaining records from SSA and 
giving appropriate consideration and weight in determining 
whether to award or deny VA disability compensation 
benefits].  

[The Board notes that, in April 2005, the RO submitted an 
initial request to the SSA for all records pertaining to the 
Veteran.  However, no response from SSA is contained in the 
claims folder.]    

The Board has also considered whether an updated VA 
examination is required as to the bilateral knee disabilities 
and whether a social and industrial survey is required as to 
the Veteran's TDIU claim.  The Board has thoroughly reviewed 
the record and has determined that neither is necessary.  

Critically, the Veteran was afforded a VA examination in 
January 2007 as to his service-connected bilateral knee 
disabilities.  The January 2007 VA examiner specifically 
addressed the Veteran's ability to obtain and maintain 
gainful employment.  The Veteran has not asserted that his 
service-connected knee disabilities have worsened in severity 
since that time.  

Moreover, the Veteran was most recently afforded a VA 
examination in September 2008.  The September 2008 VA 
examiner specifically addressed the severity of the Veteran's 
bilateral knee disabilities and the impact of the 
disabilities on his occupational abilities.

Because the bilateral knee disabilities are the Veteran's 
only service-connected disabilities and both the January 2007 
and September 2008 VA examiners specifically discussed the 
impact of the bilateral knee disabilities on the Veteran's 
ability to maintain gainful employment, the Board concludes 
that an additional VA examination and/or social and 
industrial survey would be duplicative of the evidence of 
record and neither need be obtained on remand.

The board adds that its analysis does not necessarily 
foreclose the agency of original jurisdiction from 
undertaking additional evidentiary development should 
circumstances change while this case is in remand status.

Accordingly, the case is REMANDED to the Veterans Benefits 
Agency (VBA) for the following action:

1.	VBA should again contact the SSA for 
the purpose of obtaining any records 
from that agency which pertain to the 
Veteran's claims for disability 
benefits.  Any records so obtained 
should be associated with the Veteran's 
VA claims folder.  All efforts by the 
RO to obtain the Veteran's SSA records, 
along with any notice from the SSA that 
the records are unavailable, should be 
documented in the claims folder.  

2.	After undertaking any additional 
development which it deems to be 
necessary, and if warranted by the 
evidentiary posture of the case, VBA 
should then re-adjudicate the Veteran's 
claims.  If the benefits sought on 
appeal remain denied, the Veteran and 
his attorney should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


